    Case 1:20-cv-00805-PLM-PJG ECF No. 9, PageID.291 Filed 09/08/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

ELECTION INTEGRITY FUND, et al.,                        )
                                                        )      Case No. 1:20-cv-00805
         Plaintiffs,                                    )
                                                        )
v.                                                      )
                                                        )      ORAL ARGUMENT
GRETCHEN WHITMER, in her official                       )      REQUESTED
     capacity as Governor of Michigan,                  )
                                                        )
         Defendant.                                     )

EXPEDITED CONSIDERATION REQUESTED


       STIPULATION AND ORDER REGARDING EXPEDITED CONSIDERATION
            OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
         WHEREAS Plaintiffs filed their Consolidate Motions for Preliminary Injunction &

Expedited Consideration, Suggestions in Support, and supporting affidavits on September 4, 2020

(ECF Nos. 6-7);

         WHEREAS the parties agree to an expedited briefing schedule as set forth below for

Plaintiffs’ Motion for Preliminary Injunction; and

         WHEREAS, should the Court seek oral argument on Plaintiffs’ motion, counsel for the

parties are available for hearing on September 24, 25, 28, 29, and 30, and can provide additional

available dates at the Court’s request.

         WHEREFORE the parties stipulate to the following briefing schedule for Plaintiffs’

Motion for Preliminary Injunction:

         1.      Defendants’ papers in opposition shall be filed on or before September 15, 2020;

and

         2.      Plaintiffs’ reply, if any, shall be filed on or before September 21, 2020.





    Case 1:20-cv-00805-PLM-PJG ECF No. 9, PageID.292 Filed 09/08/20 Page 2 of 2




SO ORDERED this 8th
                ___ day of September, 2020:


 /s/ Paul L. Maloney
________________________
Hon. Paul L. Maloney


The parties hereby Stipulate and Agree:

/s/ Edward D. Greim
Edward D. Greim
Attorney for Plaintiff

/s/ Neil Giovanatti
Neil Giovanatti (P82305)
Attorney for Defendant





